Case 2:19-cv-04110-RK Document 1-1 Filed 09/09/19 Page 1 of 9

EXHIBIT A
Case 2:19-cv-04110-RK Document 1-1

ZAVODNICK, ZAVODNICK & LASKY, LLC

Ryan S. Zavodnick, Esquire
Attorney Id: 91037

Todd A. Lasky

Attorney Id: 87786

123 S. Broad Street, Suite 1220
Philadelphia, PA 19109
215-875-7030

Filed 09/09/19 Page 2 of 9

 
  
  
    

oe
Filed ;
office lof

02 JUD. A

 

ATTORNEY FOR PLAINTIFF
THIS IS A MAJOR JURY MATTER
JURY OF 12 DEMANDED

 

 

ANTHONY CHESTNUT and JANET
CHESTNUT, h/w

3513 N 18" Street

Philadelphia, PA 19140

oe ee 62 28 oe oe fe oe oe

PHILADELPHIA COUNTY
COURT OF COMMON PLEAS

CIVIL DIVISION

CIVIL ACTION - LAW

 

 

v.
PETSMART, INC. JURY TRIAL DEMANDED
4640 E Roosevelt Blvd.
Philadelphia, PA 19124 :  CASENo.:
NOTICE AVISO

You have been sued in court. If you wish to defend against the
claims set forth in the following pages, you must take action
within twenty (20) days after this complaint and notice are
served, by entering a written appearance personally or by
attorney and filing in writing with the court your defenses or
objections to the claims set forth against you. You are warned
that if you fail to do so the case may proceed without you and a
judgment may be entered against you by the court without
further notice for any money claimed in the complaint or for
any other claim or relief requested by the plaintiff. You may
lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER
AT ONCE. IF YOU DO NOT HAVE A LAWYER OR
CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE
YOU CAN GET LEGAL HELP.

PHILADELPHIA BAR ASSOCIATION
LAWYER REFERRAL AND INFORMATION SERVICE
1101 MARKET STREET, 11™ FLOOR
PHILADELPHIA, PA 19107
TELEPHONE: (215) 238-6300

Le han demandado a usted cn la corte. Si usted quiere
defenderse de estas demandas expuestas en las paginas
siguientes, usted tiene veinte (20) dias de plazo al partir de la
fecha de la demanda y la notificacion. Hace falta asentar una
comparencia escrita 0 en persona o con un abogado y entregar
a la corte en forma escritc sus defensas o sus objeciones a las
demandas en contra de su persona. Sea avisado que si usted no
se defiende, la corte tomard mdidas y puede continuar la
demanda en contra suya sin previo aviso o notificacién.
Ademas, la corte puede decidir a favor del demandante y
requiere que usted cumpla con todas las provisiones de esta
demanda. Usted puede perder dinero o sus propiedades u otros
derechos importantes para usted.

LLEVE ESTA DEMANDA A UN  ABOGADO
INMEDIATA-MENTE. SI NO TIENE ASOGADO O SINO
TIENE EL DI-NERO SUFICIENTE DE PAGAR TAL
SERVICO, VAYA EN PERSONA O LLAME POR
TELEPHONO A LA OFICINA CUYA DIRECCION SE
ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR
DONDE SE PUDE CONSEGUIR ASISTENCIA LEGAL.

ASOCIACION DE LICENCIADOS DE FILADELFIA
SERVICIO DE REFERENCIA E INFORMACION
LEGAL
1101 MARKET STREET, 117™ FLOOR
PHILADELPHIA, PA 19107
TELEFONO: (215) 238-6300

Case ID: 190700239
Case 2:19-cv-04110-RK Document 1-1 Filed 09/09/19 Page 3 of 9

CIVIL ACTION

1. Plaintiff, Anthony Chestnut, is a citizen of the Commonwealth of Pennsylvania,
residing at 3513 N 18" Street, Philadelphia, PA 19140.

2. Plaintiff, Janet Chestnut, is a citizen of the Commonwealth of Pennsylvania,
residing at 3513 N 18" Street, Philadelphia, PA 19140.

3. Defendant, Petsmart, Inc., is, on information and belief, a Delaware corporation
with a place of business located at 4640 E Roosevelt Boulevard, Philadelphia PA 19124, and
regularly conducts business in the Commonwealth of Pennsylvania and the County of
Philadelphia.

4. All of the acts alleged to have been done or not done by the Defendant were done
or not done by the Defendant, their agents, servants, workmen, and/or employees, acting in the
course and scope of their employment for and on behalf of said Defendant.

5. At all times material to Plaintiff's cause of action, the Defendant, Petsmart, Inc.
was the owner, possessor, maintainer and in control of a certain parcel of real estate located at
4640 E Roosevelt Boulevard, Philadelphia PA 19124.

6. On or about October 29, 2017, at approximately 11:00 a.m., the Plaintiff, Anthony
Chestnut, was carefully and prudently walking in the vestibule of Defendant, Petsmart, Inc.’s
property located at 4640 E Roosevelt Boulevard, Philadelphia PA 19124, when he was caused to
slip, trip, stumble and fall as a result of a dangerous condition of the floor, which consisted of a
wet foreign substance which made the floor unreasonably slippery.

7. The wet foreign substance which caused the Plaintiff to slip, trip, stumble and fall
was caused by individuals and their pets entering the aforesaid premises and tracking in water to

the premises from the outside due to the weather conditions, and/or from pet accidents, which

Case ID: 190700239
Case 2:19-cv-04110-RK Document 1-1 Filed 09/09/19 Page 4 of 9

Defendant knew about, or should have known about, yet Defendant permitted it to exist for an
unreasonably long period of time in a dangerous condition without correcting same.

8. The aforesaid defective condition created a reasonably foreseeable risk that a
business invitee while walking would be caused to slip, trip, stumble and fall and sustain injury
and Defendant herein had actual notice or could reasonably have been charged with notice under
the circumstances of the likelihood of a dangerous condition existing at the time of the accident
with such notice available to Defendant at a time sufficiently prior to the accident to have taken
measures to protect against same.

9. At all times material to Plaintiff's cause of action, Plaintiff was a business invitee
of Defendant.

10. As a result of the aforesaid accident, Plaintiff has sustained serious, painful and
permanent injuries to his neck and back.

11, As a result of the aforesaid accident, Plaintiff has suffered pain, discomfort,
frustration, embarrassment, loss of enjoyment of life’s pleasures and an inability to attend to
usual and daily activities and will continue to suffer for an indefinite time into the future, to his
great detriment.

12. Asa result of the aforesaid accident, Plaintiff has suffered a loss of earnings and
impairment of earning capacity, to his great detriment and loss.

13. Asa result of the aforesaid accident, Plaintiff has sought medical treatment in and
about an effort to cure himself of his injuries and has incurred medical expense, to his great
detriment and loss, and may continue to require medical treatment for an indefinite time in the

future, to his great detriment and loss.

Case ID: 190700239
Case 2:19-cv-04110-RK Document 1-1 Filed 09/09/19 Page 5 of 9

COUNT I - NEGLIGENCE
ANTHONY CHESTNUT V. PETSMART, INC.

14. Plaintiffs incorporate by reference all allegations of this Complaint as if same
were set forth at length.

15. The aforesaid accident and resulting injuries and damages sustained by Plaintiff
was caused as a direct and proximate result of the negligence and/or carelessness of the
Defendant herein, its agents, servants and/or employees, which consisted of the following:

(a) failing to properly and adequately inspect, discover and make safe a
dangerous condition of the premises which constituted a slipping hazard for business invitees
upon said premises;

(b) failing to warn of the dangerous condition which consisted of a slippery
wet foreign substance on the floor of Defendant’s premises;

(c) failing to take all measures necessary under the circumstances to protect
business invitees upon Defendant’s premises from a foreseeable risk of injury;

(d) failing to replace, repair or otherwise make the floor of Defendant’s
premises safe for business invitees by eliminating the slippery wet foreign substance;

(e) failing to exercise reasonable care to discover the dangerous condition of
the floor of Defendant’s premises;

(f) negligence with respect to maintenance of Defendant’s property, in that
the dangerous condition was known, or should have been known to Defendant, yet Defendant

permitted it to exist for an unreasonably long period of time in a dangerous condition without

correcting same.

Case ID: 190700239
Case 2:19-cv-04110-RK Document 1-1 Filed 09/09/19 Page 6 of 9

(g) failing to comply with applicable ANSI/NFSI standards, including
ANSI/NFSI B101.6-2012.
16. Accordingly, Defendant herein is liable to Plaintiff in an amount in excess of Fifty

Thousand Dollars ($50,000.00) to be determined at the time of trial.

WHEREFORE, Plaintiffs herein hereby demands judgment in his favor and against
Defendant herein, in an amount in excess of Fifty Thousand Dollars ($50,000.00), together with

all costs, interest and damages legally appropriate.

COUNT II — LOSS OF CONSORTIUM
JANET CHESTNUT V. PESTMART, INC.
17. Plaintiffs incorporate by reference all allegations of this Complaint as if same

were set forth at length.

18. At all times material hereto Plaintiff, Janet Chestnut, was the lawful wife of
Plaintiff, Anthony Chestnut.

19. As a direct and proximate result of Defendant’s negligence and/or carelessness
causing the serious and permanent injuries of Plaintiff, Anthony Chestnut, Plaintiff, Janet
Chestnut has been caused to suffer the loss of services, society and companionship of her

husband which will continue indefinitely into the future.

WHEREFORE, Plaintiffs herein hereby demands judgment in her favor and against

Defendants herein, in an amount in excess of Fifty Thousand Dollars ($50,000.00), together with

all costs, interest and damages legally appropriate.

Case ID: 190700239
Case 2:19-cv-04110-RK Document 1-1 Filed 09/09/19 Page 7 of 9

ZAVODNICK, ZAVODNICK & LASKY, LLC

BY: /s/
RYAN S. ZAVODNICK, ESQUIRE (91037)
TODD A. LASKY (87786)
123 S. Broad Street — Suite 1220
Philadelphia, PA 19109
215-875-7030
Attorneys for Plaintiff

Case ID: 190700239
Case 2:19-cv-04110-RK Document 1-1 Filed 09/09/19 Page 8 of 9

VERIFICATION
I, ANTHONY CHESTNUT, hereby state that I am the plaintiff in this action and that the
information contained in the foregoing Complaint is true and correct to the best of my
knowledge, information and belief. I understand that false statements herein are made subject to

the penalties of 18 Pa. C.S.A. § 4904 relating to unsworn falsification to authorities.

ii

  

 

Case ID: 190700239
Case 2:19-cv-04110-RK Document 1-1 Filed 09/09/19 Page 9 of 9

VERIFICATION
I, JANET CHESTNUT, hereby state that I am the plaintiff in this action and that the
information contained in the foregoing Complaint is true and correct to the best of my
knowledge, information and belief. I understand that false statements herein are made subject to

the penalties of 18 Pa. C.S.A. § 4904 relating to unsworn falsification to authorities.

wb babs

JANET CHESTNUT

 

Case ID: 190700239
